 
 
Exhibit 10.1




 
AMENDMENT NUMBER 1 TO THE REGISTRATION RIGHTS AGREEMENT


THIS AMENDMENT NUMBER 1 TO THE REGISTRATION RIGHTS AGREEMENT, dated as of
December 22, 2008 (this “Amendment”), is entered into by and among China Valves
Technology, Inc., a Nevada corporation (the “Company”) and the purchasers
identified on the signature page hereto (the “Purchasers”).  Capitalized terms
used herein but not otherwise defined herein shall have the respective meanings
set forth in the Registration Rights Agreement (as defined below).


BACKGROUND
 
The Company and the Investors (including the Purchasers) are parties to that
certain Registration Rights Agreement, dated as of August 26, 2008 (the
“Registration Rights Agreement”).  The parties to this Amendment wish to amend
certain provisions of the Registration Rights Agreement as set forth in this
Amendment.  Section 6(f) of the Registration Rights Agreement provides that no
provision of the Registration Rights Agreement may be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders of no less than a majority in interest of the then outstanding
Registrable Securities.  This Amendment constitutes a written agreement signed
by the necessary parties in order to effectuate the amendments to the
Registration Rights Agreement specified below.  For purposes of clarity, each
Purchaser signatory hereto is executing this Amendment on behalf of itself, and
not on behalf of any other Investor.
 
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, the parties hereto agree as follows:
 
ARTICLE I
 
AMENDMENT
 
SECTION 1.1 Amendment.  The parties hereto agree that the Registration Rights
Agreement shall be amended as set forth in this Section 1.1.
 
The definition of "Effectiveness Date" in Section 1 of the Registration Rights
Agreement is hereby amended and restated in its entirety as follows:
 
“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed pursuant to Section 2(a), the earlier of: (i) the
180th day following the Closing Date and (ii) the fifth Trading Day following
the date on which the Company is notified by the Commission that the initial
Registration Statement will not be reviewed or is no longer subject to further
review and comments; (b) with respect to any additional Registration Statements
required to be filed pursuant to Section 2(a), the earlier of:
 
 
 
1

--------------------------------------------------------------------------------


 
 
(i) the 120th day following the applicable Filing Date for such additional
Registration Statement(s) and (ii) the fifth Trading Day following the date on
which the Company is notified by the Commission that such additional
Registration Statement(s) will not be reviewed or is no longer subject to
further review; (c) with respect to any additional Registration Statements
required to be filed solely due to SEC Restrictions, the earlier of: (i) the
120th day following the applicable Restriction Termination Date and (ii) the
fifth Trading Day following the date on which the Company is notified by the
Commission that such Registration Statement will not be reviewed or is no longer
subject to further review and comments; (d) with respect to a Registration
Statement required to be filed under Section 2(c), the earlier of: (i) the 90th
day following the date on which the Company becomes eligible to utilize Form S-3
to register the resale of Common Stock; provided, that, if the Commission
reviews and has written comments to such filed Registration Statement that would
require the filing of a pre-effective amendment thereto with the Commission,
then the Effectiveness Date under this clause (d)(i) shall be the 120th day
following the date on which the Company becomes eligible to utilize Form S-3 to
register the resale of Common Stock, and (ii) the fifth Trading Day following
the date on which the Company is notified by the Commission that the
Registration Statement will not be reviewed or is no longer subject to further
review and comments; (e) with respect to a Registration Statement required to be
filed under Section 2(d), the earlier of: (i) the 90th day following the 2008
Delivery Date; provided, that, if the Commission reviews and has written
comments to such filed Registration Statement that would require the filing of a
pre-effective amendment thereto with the Commission, then the Effectiveness Date
under this clause (e)(i) shall be the 135th day following the 2008 Delivery
Date, and (ii) the fifth Trading Day following the date on which the Company is
notified by the Commission that the Registration Statement will not be reviewed
or is no longer subject to further review and comments, (f) with respect to a
Registration Statement required to be filed under Section 2(e), the earlier of:
(i) the 90th day following the 2009 Delivery Date; provided, that, if the
Commission reviews and has written comments to such filed Registration Statement
that would require the filing of a pre-effective amendment thereto with the
Commission, then the Effectiveness Date under this clause (f)(i) shall be the
135th day following the 2009 Delivery Date, and (ii) the fifth Trading Day
following the date on which the Company is notified by the Commission that the
Registration Statement will not be reviewed or is no longer subject to further
review and comments and (g) with respect to a Registration Statement required to
be filed under Section 2(f), the earlier of: (i) the 90th day following the 2010
Delivery Date; provided, that, if the Commission reviews and has written
comments to such filed Registration Statement that would require the filing of a
pre-effective amendment thereto with the Commission, then the Effectiveness Date
under this clause (f)(i) shall be the 135th day following the 2010 Delivery
Date, and (ii) the fifth Trading Day following the date on which the Company is
notified by the Commission that the Registration Statement will not be reviewed
or is no longer subject to further review and comments.”
 
 
2

--------------------------------------------------------------------------------


 
 
SECTION 1.2 Full Force and Effect.  For the avoidance of doubt, all other
provisions of the Registration Rights Agreement shall remain in full force and
effect.
 
ARTICLE II
 
MISCELLANEOUS
 
SECTION 2.1 Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
 
SECTION 2.2 Entire Agreement. This Amendment along with the Registration Rights
Agreement and the other Transaction Documents contains the entire understanding
of the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings, discussions and representations, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into this Amendment.
 
SECTION 2.3 Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 
 
3

--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
CHINA VALVES TECHNOLOGY, INC.
 
By: /s/ Siping Fang
Name: Siping Fang
Title: Chief Executive Officer
 
 
 
4

--------------------------------------------------------------------------------



 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 


 
NAMES OF PURCHASERS:


THE PINNACLE FUND, L.P.
By: Pinnacle Advisers, L.P., its general partner
By: Pinnacle Fund Management, LLC, its general partner




By: /s/ Barry M. Kitt
Barry M. Kitt, its sole member




PINNACLE CHINA FUND, L.P.
By: Pinnacle China Advisers, L.P., its general partner
By: Pinnacle China Management, LLC, its general partner
By: Kitt China Management, LLC, its manager




By: /s/ Barry M. Kitt
Barry M. Kitt, its manager


 
5